Title: Thomas Jefferson to Patrick Gibson, 6 October 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Oct. 6. 15.
          
          I wrote you from Poplar Forest on the 29th Ult. covering a blank note for the renewal of my former note in bank with an addition: the messenger which carried that letter to Lynchburg brought me your two favors of Aug. 28. & Sep. 21. I am persuaded the former had laid long in the post office, altho I had never failed once or twice a week to have enquiry made there for letters. I very much regret indeed the failure of sending my note in time. I had no paper with me which could warn me of the date for renewal, & counted on recieving notice. I will in future guard against this by never leaving home without furnishing you with a note for renewal. I mentioned in my letter of the 29th that I should have to meet here the call of the sheriff for taxes, and some other occurring demands. I will therefore thank you for a line of information on the acceptance of my note at bank with the addition asked. ever yours with friendship and respect.
          Th: Jefferson
        